Citation Nr: 0611930	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-06 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from July 1945 to 
March 1947.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board remanded 
the case for additional development in November 2004.


FINDINGS OF FACT

1.  No currently shown low back or lumbar spine disorder is 
attributable to the appellant's active military service.

2.  The appellant has been variously diagnosed with major 
depressive disorder, post-traumatic stress disorder (PTSD), 
and depressive reaction.

3.  The appellant did not engage in combat with the enemy 
during his active military service.

4.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressor during his 
active military service.

5.  The record does not contain competent medical evidence of 
a nexus between any current psychiatric disorder and injury 
or disease during the appellant's active service.

6.  The appellant does not have current psychiatric 
disability due to disease or injury that was incurred or 
aggravated during his active service.



CONCLUSIONS OF LAW

1.  Service connection for any low back disorder or any 
lumbar spine disorder is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

3.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in January 2003, May 2003, September 2003, and February 
2005.  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  

In these letters, in the Statements of the Case (SOC) and in 
the various Supplemental Statements of the Case (SSOC), the 
RO informed the appellant about what was needed to establish 
entitlement to service connection for a lumbar spine disorder 
and for a psychiatric disorder, including PTSD.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA ascertained the unavailability of 
the appellant's service medical records other than the 
separation examination.  While the rest of the service 
medical records have not been found, morning reports and 
daily sick reports from the appellant's unit for the 
pertinent time periods have been associated with the claims 
file.  VA and private medical records were obtained and 
associated with the claims file.  The appellant was afforded 
VA examinations.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the veteran of such information, because the claim of service 
connection is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.  Proceeding with this 
matter in its procedural posture would not therefore inure to 
the veteran's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Because each of the 
appellant's claims for service connection is denied, no 
further notice is required in this case.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the appellant's service records are 
not in evidence.  In cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an inservice event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
September 1976, the National Personnel Records Center 
reported that there were no service medical records on file 
for the appellant.  The NPRC also performed a search for 
alternative records and daily sick reports and morning 
reports for the appellant's unit were found and added to the 
claims file.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The appellant maintains that he currently suffers from a low 
back disorder and from a psychiatric disorder, to include 
PTSD, both of which are related to his active service.  The 
appellant has submitted written statements in which he avers 
that he had been hospitalized in 1946 after he was injured 
when a jeep overturned into a ravine in the mountains on the 
Italian-Yugoslav border causing him to land on his back on a 
stone fence.  The appellant contends that his current 
psychiatric condition, whether diagnosed as 
depression/depressive disorder or PTSD, is related to that 
jeep accident.  In the alternative, the appellant argues that 
his psychiatric disorder is secondary to his service-
connected disability of poliomyelitis residuals.

The appellant's WD AGO Form 100 (Separation Qualification 
Record) indicates that he arrived in the Mediterranean 
Theater of Operations on July 7, 1946, and that he departed 
from there on January 31, 1947.  He was assigned to the 
Headquarters Company of the 349th Infantry Regiment as a 
radio operator.

The daily sick reports for the 349th Infantry Regiment 
covering the period from April 10, 1946 to August 27, 1946, 
and from August 27, 1946 to April 30, 1947, are of record.  
In addition there are morning reports dating from that same 
timeframe.  These records indicate that the appellant was 
taken sick on August 1, 1946, and that he was sent to the 
391st Station Hospital on August 7, 1946, with a diagnosis of 
acute poliomyelitis.  A Sick Call Report states that the 
appellant was released to duty on October 15, 1946.

The appellant underwent a service separation examination on 
February 18, 1947.  There was no mention of any jeep 
accident.  However, it was recorded that the appellant was 
treated for two weeks in August 1946, at the 391st Station, 
for infectious mononucleosis.  This document also records 
that the appellant was treated for a period of eight weeks at 
the 391st Station Hospital for ingrown toenails; that 
treatment was started in August 1946.  On physical 
examination, no musculoskeletal defects and no psychiatric 
defects were found.  

Post-service, the appellant submitted a VA Form 21-526 in 
August 1976.  He claimed entitlement to service connection 
for each big toe and for the residuals of poliomyelitis.  He 
did not mention any low back disorder or any psychiatric 
problem.  The appellant listed his in-service medical 
treatment and he did not indicate any treatment for a back 
problem or for a psychiatric condition.

Private medical records dated in 1976 reveal no diagnosis of, 
or complaints of, any psychiatric or low back disorder.  The 
same is true for the reports of VA treatment dated in 1977.  
The appellant underwent a VA medical examination in January 
1977; the appellant did not mention any low back problems or 
psychiatric condition.  On physical examination, the 
appellant was described as clinically normal.  The appellant 
underwent a VA neurological examination in January 1990; he 
reported his treatment in 1946, but did not mention any jeep 
accident.  On physical examination, the appellant exhibited a 
normal gait, station and posture.  There were no objective 
clinical findings.

Review of private medical records in the claims file reveals 
that the appellant was involved in a motor vehicle accident 
in May 1999.  He sought treatment for complaints of chest and 
rib pain.

The first mention of any lumbar spine or low back problem is 
found in a June 2000 VA treatment record in which the 
appellant reported having chronic back pain.  Radiographic 
examination revealed sacrilization of L5, degenerative 
changes, marked narrowing of the disc space at L4 with a 
vacuum disc, minimal scoliosis and some osteoporosis.  

Thereafter, the appellant filed additional claims for 
benefits in September 2000, and August 2002; he did not 
mention anything about a jeep accident or a claim for back 
problems or psychiatric problems.  VA treatment records dated 
in June 2002 reveal diagnoses of degenerative disc disease 
and spinal stenosis.  A December 2002 VA neurology 
consultation note indicates that the appellant stated that 
there was no pain associated with his periodic relapses of 
generalized muscle weakness and fatigue attributed to his 
poliomyelitis disability.

The first mention of any psychiatric problem is found in a 
January 2003 VA treatment note that reflects the appellant's 
complaint of feeling depressed due to his pain.  He said that 
he had been depressed for about three months.  The diagnosis 
was depressive reaction.  A psychiatrist examined the 
appellant that same month and the appellant admitted having 
been very irritable for the past three to four months.  He 
said that he felt sad.  He denied avoiding social situations.  
He denied nightmares of combat and admitted to nightmares 
about polio.  He denied flashbacks and admitted intrusive 
thoughts about polio "once in a while."  He said that he 
startled easily and that he enjoyed war movies.  The 
psychiatrist rendered a diagnosis of major depressive 
disorder.  A March 2003 letter from that VA psychiatrist 
indicates that the appellant reported the precipitating 
factor for his major depression was worries about post-polio 
syndrome and fear of the re-emergence of the paralysis he 
experienced in service.

In April 2003, the appellant submitted a written statement 
from a former officer concerning the alleged jeep accident in 
which the appellant was injured.  This former officer stated 
that the incident took place some time in 1947-1948; the 
appellant changed these dates to 1946-1947.  The former 
officer stated that the appellant was taken to a military 
hospital in Udine, Italy and said that he had visited the 
appellant there.  In May 2003, the appellant submitted his 
written account of the jeep accident.  

In September 2003, the appellant submitted a written 
statement from a comrade who said that he had served with the 
appellant in Italy and that he had been the appellant's 
patrol leader at the time of the accident.  This man stated 
that the jeep accident took place "in the summer of 1946."  

The appellant underwent a VA spine examination in July 2005; 
the examiner reviewed the claims file.  The examiner rendered 
diagnoses of lumbar degenerative joint disease and lumbar 
back pain with radiculopathy.  The examiner indicated that if 
the reported jeep accident had actually occurred, it could 
have caused the appellant's current lumbar problems.  
However, the examiner also stated that there were no records 
of such an accident occurring in 1946, and that it would be 
mere speculation to state that said jeep accident did occur.

The appellant also underwent a VA psychiatric examination in 
July 2005; the examiner reviewed the claims file.  The 
appellant reported having experienced insomnia, nightmares, 
flashbacks and anger for the previous three years.  The 
appellant said that he was in a jeep accident in 1946, and 
that he had had back trouble since that time.  He said that 
he had had anxiety and depression for many years and that it 
got worse when he had trouble coping with pain.  He also said 
that he had been on Elavil since 1978.  The examiner rendered 
a diagnosis of PTSD and said that the appellant had a 30-year 
history of anxiety and depression.  The examiner indicated 
that the appellant had "several symptoms typical of PTSD" 
and that it was more likely than not that his current 
symptoms were directly related to the accident the appellant 
had in Italy.  The examiner also said that chronic pain and a 
reduced ability to ambulate had aggravated the symptoms 
during the past few years.

The appellant contends that he suffered a back injury while 
in service and that he now suffers from a lumbar spine 
disability and a psychiatric disability as a result.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
claimant does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not indicate that the 
appellant was involved in a jeep accident in service; while 
it is clear that the appellant was hospitalized in service, 
the August 1st to October 15th hospitalization in 1946 was for 
infectious mononucleosis or poliomyelitis and for ingrown 
toenails.  The evidence of record does not indicate that the 
appellant was ever hospitalized after October 15, 1946 and 
before January 31, 1947, when he left Europe.  

The post-service medical evidence of record indicates that 
the appellant currently suffers from degenerative joint and 
disc disease of the lumbar spine, as well as a depressive 
disorder.  However, there is no competent medical evidence of 
record to directly relate the claimed problems to military 
service or the in-service accident described by the veteran.  
A VA orthopedic examiner who reviewed the claims file and 
examined the appellant has stated that while the claimed 
accident could account for the current problems, there is no 
evidence to establish that the claimed accident took place 
during his active military service.  On the other hand, there 
is medical evidence that the appellant was involved in a 
motor vehicle accident in May 1999 that resulted in chest and 
rib pain.  In addition, the appellant never mentioned 
anything about any jeep accident until many years after he 
first sought VA benefits and no medical treatment records 
dated prior to his December 2002 claim for service connection 
contain any mention of said jeep accident.  The post-service 
medical records do not reflect any psychiatric complaints or 
treatment until January 2002, and the appellant at that time 
indicated the onset to be in 2001.  Furthermore, the absence 
of any evidence of any chronic or persistent symptoms of 
either of these claimed disorders until years after his 
separation from service constitutes negative evidence tending 
to disprove the claim that the appellant incurred the low 
back condition or the psychiatric condition during his active 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed lumbar 
spine condition is not related to his active service.  While 
it is apparent that the appellant does suffer from a lumbar 
spine condition that is also associated with severe pain, the 
medical evidence of record as a whole supports the conclusion 
that there is no etiological relationship between the origin 
and/or severity of the lumbar spine conditions and service.  
In the absence of any evidence tending to show continuity of 
symptomatology or a competent medical opinion as to a nexus 
between the claimed lumbar spine conditions and service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for lumbar spine 
degenerative joint and disc disease or the residuals of a 
back injury.  As such, the evidence is insufficient to 
support a grant of service connection for any such disorder.  

Likewise, the evidence of record is insufficient to support a 
grant of service connection for a psychiatric disorder.  The 
appellant's depressive disorder was not diagnosed until many 
years after service and therefore cannot be presumed to be 
incurred in service.  Furthermore, the medical evidence of 
record as a whole supports the conclusion that there is no 
etiological relationship between the origin of the depressive 
condition and service.  

As for the severity of the appellant's depression, the law 
provides that a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  While the medical evidence of record 
does link the appellant's current depressive disorder to his 
orthopedic pain, there is no clinical evidence of record to 
link any orthopedic condition or pain to the appellant's 
service connected poliomyelitis disability.  The medical 
evidence of record reveals that the appellant reported on 
more than one occasion that he did not experience pain as a 
result of his neurological disability.  In addition, there is 
no competent medical evidence of record that links the 
appellant's increasing problems with ambulation to his 
poliomyelitis disability.  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's psychiatric disorder has 
either been caused by or aggravated by the poliomyelitis 
disability.  In fact, the medical evidence from the past few 
years indicates that the appellant does not have any residual 
disability from his in-service episode of poliomyelitis.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's current psychiatric diagnosis 
and the service-connected poliomyelitis disability.  
Likewise, the evidence does not support a finding of any 
causal connection.  The preponderance of the evidence is 
therefore against the secondary service connection aspect of 
the claim for the depressive disorder.

In the alternative, the appellant contends that he is 
entitled to service connection for PTSD.  The appellant has 
predicated his claim for PTSD on the alleged jeep accident, 
as well as on his fears of post-polio syndrome; he has not 
alleged that the claimed PTSD is due to any combat 
experience.  

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, there is 
ambiguity in the file.  The appellant was formally diagnosed 
with PTSD in 2005 by a VA examiner.  On the other hand, all 
other VA psychiatric examinations and evaluations by the 
appellant's treating health care providers have resulted in 
diagnoses of pathologies other than PTSD.  

In any case, if a veteran has received a diagnosis of PTSD 
from a competent medical professional, VA must assume that 
the diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153. VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-144.

Even when a physician or other health care professional 
diagnoses the appellant as suffering from PTSD, the Board is 
still not required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting 
of service connection is predicated upon the outcome of the 
remaining two analytical steps below.

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).

The appellant cites two specific stressors.  The first 
claimed stressor involved the alleged jeep accident in Italy.  
The second claimed stressor was worrying about post-polio 
syndrome.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experience, 
witnessed, or was confronted with an event or events that 
involved actual death or serious injury, or threat to the 
physical integrity of self or others," and (2) "the person's 
response must have involved intense fear, hopelessness, or 
horror."  Cohen, 141, citing DSM-IV.  The sufficiency of the 
stressor is a medical determination, and adjudicators may not 
render a determination on this point without independent 
medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 
(1994).  The second claimed stressor is worry.  This claimed 
stressor does not satisfy either of the two criteria under 
Cohen and is thus insufficient on its face.

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton), 76; 
Zarycki, 98.

The appellant's first claimed stressor does not involve 
combat and therefore requires corroboration; there is no such 
corroboration of record.  One attempted corroboration 
statement provides incorrect dates (1947-1948) and the other 
statement places the claimed incident during the time the 
appellant was hospitalized for other conditions.  Further, 
the unit records for the appellant's service in Italy do not 
reflect that any jeep accident occurred as appellant alleges.  
Therefore, the Board finds that appellant's claimed stressor 
has not been verified by competent objective evidence of 
record.

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  Since there is no verified 
in-service stressor, the question of nexus is rendered moot.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric condition, to 
include PTSD.

The Board concludes that the evidence presented for and 
against the claim for a psychiatric disorder, including PTSD- 
whether on a direct basis or a presumptive basis- is not in 
approximate balance such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


